DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
In view of Applicant’s amendments filed 22 August 2022, previous objections to the specification are hereby withdrawn. 
In view of Applicant’s amendments filed 22 August 2022, previous objections to the drawings are hereby withdrawn. 
In view of Applicant’s amendments filed 22 August 2022, previous objections to the claims are hereby updated. 
In view of Applicant’s amendments filed 22 August 2022, new grounds of rejection under 35 U.S.C. 112(b) are hereby added. 
In view of Applicant’s amendments filed 22 August 2022, previous rejections to the claims under 35 U.S.C. 103 are hereby updated. 
Applicant's arguments filed 22 August 2022 have been fully considered but they are not persuasive. 
Applicant argues the claims are not obvious because the cited references fail to teach or suggest at least first and second breath cartridge valves, as claimed. However, as outlined in the rejection below, Cormier does teach first and second breath cartridge valves as recited in instant claim 1. 

Applicant argues the claims are not obvious because the cited references fail to teach or suggest at least a breath cartridge, as claimed. Specifically, the cited references fail to teach a breath cartridge comprising a single channel with walls to adsorb the VOC and wherein the breath cartridge is at least partially submerged in the cryogenic liquid of the cryostat. However, as outlined in the rejections below, Cormier in view of Booth teaches these limitations of instant claim 1. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Applicant argues as previous primary reference Phillips fails to teach a breath cartridge with a single channel with walls to adsorb VOCs there would be not motivation to submerge said breath cartridge in the cold trap of Booth for the benefit of condensing and collecting VOCs as Phillips discloses a sorbent trap that already functions for its intended purpose without modification by Booth. However, this argument is moot as Philips is no longer relied upon to teach the amended breath cartridge of instant claim 1. 

Claim Objections
Claim 44 is objected to because of the following informalities:  Claim 44 recites “wherein threaded rod” in line 1 whereas it appears the limitation should recite “wherein the threaded rod”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-27 and 47-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 26 and 27 recite the limitation "the channel" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It appears the limitation of the claim should recite “the single channel” for proper antecedent basis as claims 26 and 27  depend from claim 25 which depends from claim 1.
Claims 47 and 48 recite the limitation "the breath sampling subsystem" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It appears the limitation of the claim should recite “the detachable breath sampling subsystem” for proper antecedent basis. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8, 11-14, 19, 24-39 and 45-49 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US 2015/0335267 to Cormier et al. (herein Cormier) in view of United States Patent Application Publication US 2013/0125564 to Booth as cited on the 09 June 2021 IDS and United States Patent Application Publication US2017/0191910 to Laskowski et al. (herein Laskowski).
Regarding claim 1, Cormier teaches breath collection apparatus 10 (i.e. a system) comprising: a mouthpiece 102 into which a subject exhales (see [0021 and 0023]; Fig. 1), wherein said mouthpiece is configured to seal to a pair of lips of a subject (see Fig. 4); a device 104 ( i.e. breath chamber) for receiving exhaled breath such as a capnometer (see [0023]; Fig. 1); 4-way valve 105 configured to direct exhaled air along a desired flow path and would be capable of controlling and/or blocking the flow rate of the exhaled air (see [0025]; Fig. 1); one or a plurality of sorbent tubes 111 configured to remove water and carbon dioxide from the exhaled air and therefore reads on both a CO2 cartridge and water cartridge as recited in the instant claims (see [0021]; Fig. 1); sorbent tubes 111, which also read on a breath cartridge, comprises a single channel comprising sorbent materials that adsorb VOCs of interest (see [0037[); input valves 110 at a first end of the sorbent tubes 111; and output valves 112 at a second end of the sorbent tubes 111 (see Fig. 1). Cormier teaches a source of pressurized clean air is used to clean and dry out any possible water condensation or other moisture from apparatus 10 (see [0038]). As shown in Fig. 1 of Cormier, each sorbent tube 111 has an associated input valve 110 and output valve 112 wherein valves 111 and 112 branch from a single inlet and a single outlet. Cormier teaches manifold 300 positioned at the top of the breath collection apparatus 10 for receiving and releasably securing one or a plurality of sorbent tubes 111. The manifold 300 comprises input block 310 and output block 320 wherein output blocks 310 and 320 are manually linearly moveable towards and away from each other. Input block 310 includes a plurality of open -topped channels 312 into which an input end of a sorbent tube 111 may be placed for collection of breath samples. Each of the channels 312 is in fluid communication with an input port (correlating to the inlet shown in Fig. 1) which is in turn in fluid communication with a respective input valve 110, or in other words, block 310 must comprise input valves 110 in order for the sorbent tubes to fluidically connected through the input valves 110 to the input port. Similarly, output block 320 includes a plurality of open -topped channels 322 into which an output end of a sorbent tube 111 may be placed for collection of breath samples. Each of the channels 322 is in fluid communication with an output port (correlating to the outlet shown in Fig. 1) which is in turn in fluid communication with a respective output valves 112, or in other words, block 312 must comprise output valves 112 in order for the sorbent tubes to fluidically connected through the outlet valves 112 to the single outlet port. Cormier teaches blocks 310 and 320 are moved toward each other, i.e. valves 110 and 112 are moved toward each other, to a closed position causing sorbent tubes 111 to be fluidically sealed and connected to the inlet and outlet ports and ready for breath sample collection (see [0030 - 0035]; Fig. 3A). Cormier teaches valves 110 and 112 are in a closed position until breath collection has started (i.e. valves have been moved toward each other) and microprocessor 203 signals them to open therefore reading on the limitation “wherein the first and second valves are actuated by translating the first and second valves toward each other” as recited in the instant claim (see[0035-0037]). 
Cormier fails to teach“ a temperature control system”, “a cryostat” or “wherein the breath cartridge is at least partially submerged in the cryogenic liquid of the cryostat” as recited in the instant claim. 
Booth teaches passing a gaseous sample containing at least one volatile compound through a trapping column containing at least one adsorption material such that the volatile compounds within the sample are captured on or in the adsorption material, simultaneously heating the column while purging the column with gas, and collecting the volatile compounds in a cold trap condenser (see [0045]). Booth teaches heat may be applied to the column assembly wherein a programmable oven is used (i.e. temperature control system) (see [0063]). Booth teaches container 60, comprising a sample containing VOCs is submerged in cold trap 62 wherein the cold trap should be of a temperature low enough to condense the VOCs which flow through container 60, wherein the cold trap comprises liquid nitrogen (see [0052]; Figs. 2 and 3). Per paragraph [110] of the specification a cryostat is defined as a container for a cryogenic fluid, such as LN2 (i.e. liquid nitrogen) and therefore the cold trap of Booth reads on the limitation of a cryostat in the instant claim. As shown in Figs. 2 and 3 the container 60 is completely submerged in cold trap 62. 
Booth and Cormier are analogous in the art of VOC collection and analysis. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Cormier to include the temperature control system of Booth for the benefit of facilitating elution of VOCs from the surface of the adsorption material (see [0063 of Booth); and to modify apparatus of Cormier to include the cryostat of Booth wherein the Sorbent tubes of Cormier are at least partially submerged in the cold trap of Booth for the benefit of condensing and collecting VOCs (see [0057] Booth). 
Cormier fails to teach “a pressure transducer” as recited in the instant claim. 

Laskowski teaches methods, devices, and systems for collecting a breath sample from a subject for VOC analysis (see abstract). Laskowski teaches wherein the breath collection system comprises a pressure transducer 66 configured to monitor pressure by receiving pneumatic signals and communicate with computer device 20 (see [0037]; Fig. 2).
Laskowski, Cormier, and Booth are analogous in the art of systems for collecting a breath sample for VOC collection and analysis. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add the pressure transducer of Laskowski to the apparatus of Cormier in view of Booth configured to be in communication with the microprocessor of Cormier  for the benefit of pressure monitoring and controlling pressure via flow rate (see [0037] of Laskowski). 

Regarding claim 2, Cormier in view of Booth and Laskowski teach all the limitations of claim 1 above. 
As mentioned above, Cormier as modified by Booth and Laskowski teaches submerging the sorbent tubes 111 of Cormier into the cold trap of Booth comprising a cryogenic liquid that is liquid nitrogen for the benefit of collecting and condensing VOCs (see [0057] of Booth) which reads on “a cooling system” as recited in the instant claim.

Regarding claim 3, Cormier in view of Booth and Laskowski teach all the limitations of claim 2 above. 
Cormier teaches 4-way valve 105 conveys the breath sample to the sorbent tubes 111 (i.e. breath cartridge) (see Fig. 1) which is controlled by microprocessor 203 (see [0028]; Fig. 2) and therefore capable of moving exhaled breath through the breath cartridge when patient is not actively inhaling.

Regarding claim 4, Cormier in view of Booth and Laskowski teach all the limitations of claim 3 above. 
As mentioned above, Cormier as modified by Booth and Laskowski teaches submerging the sorbent tubes 111 of Cormier into the cold trap of Booth comprising a cryogenic liquid that is liquid nitrogen for the benefit of collecting and condensing VOCs (see [0057]; Figs. 2 and 3 of Booth). It would be understood to one of ordinary skill in the art that submerging involves placing on thing in another started at 0% submerged and increasing the percentage submerged form there. As mentioned above, Figs. 2 and 3 of Booth show container 60 completely submerged, i.e. 100%, in cold trap 62. Therefore, the claimed range of 50% submerged falls within this range. See MPEP 2144.05. 

Regarding claim 8, Cormier in view of Booth and Laskowski teach all the limitations of claim 1 above. 
As mentioned above, Cormier in view of Booth and Laskowski teach a breath collection system comprising a pressure transducer 66  (see [0037]; Fig. 2 Laskowski) in communication with microprocessor 203 (see [0028]; Fig. 2 of Cormier) for monitoring and controlling pressure. Merriam-Webster defines a gauge as an instrument for or a means of measuring or testing and therefore the pressure transducer of Laskowski in communication with the microprocessor 203 of Cormier would read on the limitation of “a pressure gauge” as recited in the instant claim. Furthermore, the combination of the pressure transducer and microprocessor as well as the flow meter 103 and 4-way valve 105 of Cormier (see [0023-0028]; Figs. 1-2 of Cormier) would read on “a pressure regulator”, “a flow controller”, and “a flow restriction” respectively, for “a simultaneous control of the gauge pressure in the breath cartridge and a flow of the exhaled air through the breath cartridge” as recited in the instant claim. 

Regarding claims 11-14, Cormier in view of Booth and Laskowski teach all the limitations of claim 1 above. 
Cormier teaches the sorbent tubes 111, i.e. breath cartridge, is a tube, i.e. channel (see [0026]; Fig. 1) which inherently would have a given length, i.e. “L”. Inherently each VOC would have a given molecular weight, i.e. “m”. Cormier teaches breath sample collection in room air, i.e. at ambient or room temperature (see [0027]) and wherein the flow rate, i.e. “Q”, for breath sample collection to the sorbent tubes 111 can be varied by flow controller 113 (see [0026]; Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art, through routine experimentation, to vary the flow rate, i.e. “Q” to reach the optimum value of “C” as recited in the instant claim. See MPEP 2144.05 (II)(A) Optimization Within Prior Art Conditions or Through Routine Experimentation.



Regarding claim 19, Cormier in view of Booth and Laskowski teach all the limitations of claim 2 above. 
Cormier in view of Booth and Laskowski teaches wherein mouth piece 102 and capnometer 104 (i.e. breath chamber) are separated from sorbent tubes 111 (i.e. breath cartridge) and the LN2 via 4-way valve 105 when breath collection has started and only when capnometer 104 receives the exhaled air is the capnometer fluidically connected to sorbent tubes 111 and the LN2 (see [0037] of Laskowski and [0035-0037];Fig. 1 of Cormier). 

Regarding claim 24, Cormier in view of Booth and Laskowski teach all the limitations of claim 1 above. 
Cormier teaches wherein each sorbent tube 111 is a single channel of a plurality of sorbent tubes 111 (i.e. multiple channels ) making up a breath cartridge (see [0021]; Figs. 1 & 3A-B). 

Regarding claim 25, Cormier in view of Booth and Laskowski teach all the limitations of claim 1 above. 
As mentioned above in regards to claim 1, Cormier teaches valves 110 and 112 are in a closed position until breath collection has started (i.e. valves have been moved toward each other) and microprocessor 203 signals them to open (i.e. actuates them) (see [0035-0037]).

Regarding claim 26, Cormier in view of Booth and Laskowski teach all the limitations of claim 25 above. 
As shown in Fig. 1 of Cormier, opening valves 110 and 112 comprises opening a flow path through the channel of the breath cartridge. 

Regarding claim 27, Cormier in view of Booth and Laskowski teach all the limitations of claim 26 above. 
As shown in Fig. 1 of Cormier, closing valves 110 and 112 comprises closing a flow path through the channel of the breath cartridge. 

Regarding claim 28, Cormier in view of Booth and Laskowski teach all the limitations of claim 27 above. 
Cormier teaches valves 110 and 112 are in a closed position until breath collection has started (see [0035-0037]) and therefore must return to a closed position once breath collection has completed thus preventing further flow of gas, fluid, or solids into sorbent tubes 111 (see Fig. 1). Cormier teaches sorbent tubes 111 can be removed after sample collection and brought to an appropriate instrument for analysis (see [0022]). Therefore, the collected sample must be sealed within sorbent tubes 111. 

Regarding claim 29, Cormier in view of Booth and Laskowski teach all the limitations of claim 1 above. 
Cormier teaches the flow path to sorbent tubes 111 is only possible when microprocessor 203 has opened valves 110 and 112 (see [0035-0037]). Therefore, inherently valves 110 and 112 must comprise a seal in order to prevent flow of gas or fluid or solids until desired. 

Regarding claim 30, Cormier in view of Booth and Laskowski teach all the limitations of claim 1 above. 
As mentioned above in regards to claim 1, Cormier teaches first block 310 (i.e. first breath cartridge end cap) and second block 320 (i.e. second breath cartridge end cap) comprising valves 110 and 112 respectively (see [0031-0034]; Figs. 1 & 3A-B). 

Regarding claims 31-34, Cormier in view of Booth and Laskowski teach all the limitations of claim 30 above. 
As mentioned above, in regards to claim 1, Cormier teaches blocks 310 and 320 start in a first position and are then moved toward each other, i.e. valves 110 and 112 are moved toward each other, to a second position causing sorbent tubes 111 to be fluidically sealed and connected to the inlet and outlet ports and ready for breath sample collection (see [0030 - 0035]; Fig. 3A). Cormier teaches valves 110 and 112 are in a closed position until breath collection has started (i.e. valves have been moved toward each other) and microprocessor 203 signals them to open as recited in the instant claim (see[0035-0037]). 

Regarding claim 35, Cormier in view of Booth and Laskowski teach all the limitations of claim 34 above. 
As mentioned above in regards to claim 1, Cormier teaches the manifold 300 comprises input block 310 and output block 320 wherein output blocks 310 and 320 are manually linearly moveable towards and away from each other. Cormier teaches valves 110 and 112 are in a closed position until breath collection has started (see [0035-0037]) and therefore must return to a closed position once breath collection has completed thus preventing further flow of gas, fluid, or solids into sorbent tubes 111 (see Fig. 1) once input block 310 and output black 320 are moved away from each other in order to remove sorbent tubes 111 (see Fig 3A). 

Regarding claim 36, Cormier in view of Booth and Laskowski teach all the limitations of claim 1 above. 
Cormier teaches sorbent tubes 111 can be removed after sample collection and brought to an appropriate instrument for analysis (see [0022]).

Regarding claim 37, Cormier in view of Booth and Laskowski teach all the limitations of claim 36 above. 
Cormier teaches valves 110 and 112 are in a closed position until breath collection has started (i.e. valves have been moved toward each other) and microprocessor 203 signals them to open as recited in the instant claim (see[0035-0037]) thus are actuated while the sorbent tubes 111 (i.e. breath cartridge) is positioned within the system. 

Regarding claim 38, Cormier in view of Booth and Laskowski teach all the limitations of claim 37 above. 
As Cormier in view of Booth and Laskowski teaches wherein the breath cartridge is at least partially submerged in the cryogenic liquid of the cryostat (see [0057] of Booth) and Cormier teaches microprocessor 203 controls actuation of valves 110 and 112 (see [0028] of Cormier, the apparatus of Cormier in view of Booth and Laskowski would be capable of actuating valves 110 and 112 when the sorbent tubes 111 are at least partially submerged in the cryogenic liquid in the cryostat as recited in the instant claim. 

Regarding claim 39, Cormier in view of Booth and Laskowski teach all the limitations of claim 36 above. 
As Cormier teaches microprocessor 203 controls actuation of valves 110 and 112 (see [0028] of Cormier) and sorbent tubes 111 are removable from said apparatus 10 (see [0022] of Cormier), the apparatus of Cormier in view of Booth an Laskowski would be capable of closing valves 110 and 112 upon removal of the sorbent tubes 111. 

Regarding claim 45, Cormier in view of Booth and Laskowski teach all the limitations of claim 1 above. 
Cormier teaches apparatus 10 is designed to collect a precise volume of alveolar air from a subject 101 (see [0021]; Fig. 1). 

Regarding claim 46, Cormier in view of Booth and Laskowski teach all the limitations of claim 19 above. 
Fig. 1 of Cormier teaches the mouth piece 102, capnometer 104, and 4-way valve 105 are separate components wherein said components are detachable from sorbent tubes 111 (see [0022]) and therefore everything downstream of said sorbent tubes 111. While considered separate components it would be obvious to one of ordinary skill in the art to integrate mouth piece 102, capnometer 104, and 4-way valve 105 into a detachable subsystem. See MPEP2144.04(V)(B) Making Integral.

Regarding claim 47, Cormier in view of Booth and Laskowski teach all the limitations of claim 46 above. 
Cormier teaches apparatus 10 is portable and easy to use (i.e. hand-held) (see [0010] and [0039]:Fig. 5). 

Regarding claim 48, Cormier in view of Booth and Laskowski teach all the limitations of claim 47 above. 
Cormier teaches the first part of exhalation will comprise non-alveolar breath which is vented outside of system (preselected volume of air) until capnometer 104 detects a certain threshold of CO2 at which point the system will being collecting the exhaled air (see [0035]). 

Regarding claim 49, Cormier in view of Booth and Laskowski teach all the limitations of claim 1 above. 
As Cormier in view of Booth and Laskowski teaches the temperature control system (see [0063] of Booth) controls the temperature of sorbent tubes 111 (see [0021]; Fig. 1 of Cormier) the temperature control system inherently controls the CO2 cartridge as sorbent tubes 111 read on breath cartridge and CO2 cartridge as discussed in regards to claim 1 (see [0021] of Cormier). 

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US 2015/0335267 to Cormier et al. (herein Cormier) in view of United States Patent Application Publication US 2013/0125564 to Booth as cited on the 09 June 2021 IDS, United States Patent Application Publication US2017/0191910 to Laskowski et al. (herein Laskowski) and in further view of United States Patent Application Publication US 2003/0109794 to Phillips as cited on 09 June 2021 IDS. 
Regarding claims 15-18, Cormier in view of Booth and Laskowski teach all the limitations of claim 11 above. 
Cormier in view of Booth and Laskowski fails to teach “wherein the water cartridge is in series with the breath cartridge” as recited in the instant claims. 

Philips teaches a system for collection of alveolar breath (see [0021]) comprising a condensation unit 50 (i.e. water cartridge) upstream from sorbent trap 70 (i.e. breath cartridge) (see Fig. 1). 
Philips, Cormier, Booth, and Laskowski are analogous in the art of systems for collecting a breath sample for VOC collection and analysis. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Cormier to include the condensation unit of Phillips upstream of sorbent tubes 111  for the benefit of depleting the alveolar breath sample of water prior to VOC capture (see [0024]; Fig. 1 of Phillips). 
Therefore, Cormier, Booth, and Laskowski as modified by Phillips teaches a water cartridge (see Fig. 1 of Phillips) in series with sorbent tubes 111, wherein sorbent tubes 111, i.e. breath cartridge, is a tube, i.e. channel (see [0026]; Figs. 1 and 3A-B of Cormier) which inherently would have a given length, i.e. “L” and wherein the temperature control system (see [0063] of Booth) controls the temperature, i.e. “T” of the sorbent tubes 111 (see [0026]; Fig. 1 of Cormier). Cormier teaches the flow rate, i.e. “Q”, for breath sample collection to the sorbent tubes 111 can be varied by flow controller 113 (see [0026]; Fig. 1 of Cormier). Therefore, it would have been obvious to one of ordinary skill in the art, through routine experimentation, to vary the flow rate, i.e. “Q” to reach the optimum value of “C” as recited in the instant claim. See MPEP 2144.05 (II)(A) Optimization Within Prior Art Conditions or Through Routine Experimentation.

Claims 40-44 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US 2015/0335267 to Cormier et al. (herein Cormier) in view of United States Patent Application Publication US 2013/0125564 to Booth as cited on the 09 June 2021 IDS, United States Patent Application Publication US2017/0191910 to Laskowski et al. (herein Laskowski) and in further view of French Application FR 2963675 to Benoit et al. (herein Benoit, see machine translation). 
Regarding claims 40-41, Cormier in view of Booth and Laskowski teach all the limitations of claim 1 above. 
As mentioned above, in regards to claim 1, Cormier in view of Booth and Laskowski teach a breath cartridge valve actuating mechanism involving input and output blocks 310 and 320 (see [0031-0037]; Figs. 1 and 3A). Furthermore, Cormier teaches input and output blocks 310 and 320 are secured with locking lever 330 (see [0031-0037]; Fig. 3A).
Cormier in view of Booth and Laskowski fails to teach the system further comprises a breath cartridge valve actuating mechanism comprising a threaded rod operably connected to a first screw and a second screw as recited in the instant claim. 
Benoit teaches a device allowing the sampling of gas, for example the sampling of volatile organic compounds (VOCs) (see [0001]). Benoit teaches adaptor 1 comprising a main internal duct 14 with an input section (first branch 111) comprising threads 113 configured to correspond with threads 1121 when nut 112 is screwed onto the input section of main internal duct 14. Similarly, Benoit teaches that main internal duct 14 has an output end (branch 13) comprising threaded end 132 compatible with threaded hole 211 of lid 21. Benoit also teaches valve 122 comprises threaded portion 1222 compatible with threaded portion 121 of side branch 121 . Benoit teaches the screw and thread system is a known alternative to a clipping (i.e. locking lever system) (see [0047-0052]; Fig. 2 of Benoit). 
Benoit, Cormier, Booth, and Laskowski are analogous in the art of systems for collecting a breath sample for VOC collection and analysis. Therefore it would have been obvious to one of ordinary skill in the art to modify the breath cartridge valve actuating system of Cormier in view of Booth and Laskowski for input and output blocks 310 and 320 comprising valves 110 and 112 to further comprise compatible threads with the breath cartridge, i.e. sorbent tubes, wherein they are screwed together for the benefit of fixing the components together (see [0047-0052] of Benoit). 

Regarding claims 42-43, Cormier in view of Booth and Laskowski teach all the limitations of claims 41 above. 
Cormier teaches blocks 310 and 320 start in a first position and are then moved toward each other, i.e. valves 110 and 112 are moved toward each other, to a second position causing sorbent tubes 111 to be fluidically sealed and connected to the inlet and outlet ports and ready for breath sample collection (see [0030 - 0035]; Fig. 3A). Cormier teaches valves 110 and 112 are in a closed position until breath collection has started (i.e. valves have been moved toward each other) and microprocessor 203 signals them to open as recited in the instant claim (see[0035-0037]). In the system of Cormier as modified by Booth, Laskowski, and Benoit, moving blocks 310 and 320 toward each other involves advancing input block 310 (i.e. the first screw). Furthermore, as valves 110 and 112 are controlled by microprocessor 203 (see [0028] of Cormier), the system would be capable of closing said valves on retraction of input block 310. 

Regarding claim 44, Cormier in view of Booth and Laskowski teach all the limitations of claim 40 above. 
As the “threaded rod” in Cormier as modified by Booth, Laskowski, and Benoit corresponds to sorbent tubes 111 wherein sorbent tubes 111 also correspond to the water cartridge (see [0021]; Fig. 1 of Cormier) the water cartridge is connected to said “threaded rod”. As Cormier as modified by Booth, Laskowski, and Benoit teach sorbent tubes 111 are at least partially submerged in in the cryogenic liquid (see [0057] of Benoit), the “threaded rod” is partially submerged in the cryogenic liquid. 

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US 2015/0335267 to Cormier et al. (herein Cormier) in view of United States Patent Application Publication US 2013/0125564 to Booth as cited on the 09 June 2021 IDS, United States Patent Application Publication US2017/0191910 to Laskowski et al. (herein Laskowski) and in further view of United States Patent Application Publication US 2003/0109794 to Phillips as cited on 09 June 2021 IDS and International Publication WO 9726827 to Sharpe et al. (herein Sharpe). 
Regarding claim 50, Cormier in view of Booth and Laskowski teach all the limitations of claim 1 above. 
Cormier in view of Booth and Laskowski fail to teach “wherein the CO2 cartridge, the water cartridge and the breath cartridge are operably connected such that the exhaled air is directed to the CO2 cartridge followed by the water cartridge followed by the breath cartridge” as recited in the instant claim. 
Philips teaches a system for collection of alveolar breath (see [0021]) comprising a condensation unit 50 (i.e. water cartridge) upstream from sorbent trap 70 (i.e. breath cartridge) (see Fig. 1). 
Philips, Cormier, Booth, and Laskowski are analogous in the art of systems for collecting a breath sample for VOC collection and analysis. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Cormier to include the condensation unit of Phillips upstream of VOC collection for the benefit of depleting the alveolar breath sample of water prior to VOC capture (see [0024]; Fig. 1 of Phillips). 
Sharpe teaches a method for breath analysis (see pg. 1, lines 5-9) wherein pre-treatment of a sample consists of passing the breath sample through sodium hydroxide pellets to remove water and carbon dioxide is well known in the art (see pg. 9, lines 3-5). See MPEP 2144.07 Art Recognized Suitability for an Intended Purpose. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to remove CO2 and water prior to VOC collection by placing a CO2 cartridge and water cartridge upstream of sorbent tubes 111. Furthermore, it would be obvious to one of ordinary skill in the art to arrange a CO2 cartridge, water cartridge, and breath cartridge in series as this would not modify the operation of the device. See MPEP 2144.04 VI C. Rearrangement of Parts. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787. The examiner can normally be reached Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797                                                                                                                                                                                                        




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797